DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/07/2020 and 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 4-11, 13-18 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al., (US 2018/0167933), hereinafter Yin. 
Regarding Claim 1, Yin teaches A method for multiplexing transmission of information that is applicable to User Equipment (UE), the method comprising: 
selecting a PUSCH for multiplexing transmission of Uplink Control Information (UCI) carried in the PUCCH based on a selection criterion when a Physical Uplink Control Channel (PUCCH) and a plurality of Physical Uplink Shared Channels (PUSCHs) have an overlapping portion in time-domain ([Para. 0150-0158] Fig. 19B shows several overlapping/collision cases, as shown in examples 1901, 1903, 1905, and 1907, are considered for overlapping with a plurality of PUSCHs 1904. Where each of the cases illustrates a long PUCCH 1902 transmission carrying UCI overlapping with a PUSCH 1904. The UE may select the PUSCH 1904 for multiplexing the UCI of the long PUCCH 1902 in an overlapping region based on the threshold of a number of REs required for UCI multiplexing on a given PUSCH (criterion) as shown in examples 1901, 1903, 1905, and 1907 of Fig. 19B); and performing multiplexing transmission by multiplexing the UCI and transmission content of the selected PUSCH in the selected PUSCH ([Para. 0066, 0075, 0079, 0151] Fig. 13A shows the UE performs a method in 1314 for transmitting UCI using the selected PUSCH by multiplexing the UCI on the overlapping portion of PUSCH of the PUSCH, and drop (e.g., not transmit) the PUCCH. Where the PUSCH carries uplink data).

Regarding Claim 2, Yin teaches wherein the selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: taking a PUSCH with an earliest starting position or an earliest ending position in time-domain as the PUSCH for the multiplexing transmission 

Regarding Claim 4, Yin teaches wherein the selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: selecting a PUSCH with a maximum number of symbols in time-domain overlapped with the PUCCH as the PUSCH for the multiplexing transmission of the UCI. ([Para. 0151-0158] Fig. 19B shows example 1901, where a long PUCCH 1902 is fully overlaps with the PUSCH symbols 1904 in time domain. The UE may multiplexe the UCI of the long PUCCH transmission 1902 on all overlapping symbols between the long PUCCH 1902 and PUSCH 1904 as shown in 1909 of Fig. 19B).

Regarding Claim 5, Yin teaches wherein the selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: selecting a PUSCH with a maximum number of resource units in an occupied time- frequency resource as the PUSCH for the multiplexing 

Regarding Claim 6, Yin teaches wherein the selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: 
determining the selection criterion a type of the UCI and pre-stored corresponding relationships between types of UCI and different selection criteria ([Para. 0095] the UE determining the types of UCI in terms of the long and short PUCCH formats. [Para. 0032, 0036-0037, 0129] the UE includes memory storing configuration information and instructions include determining the types of UCI in terms of the long and short PUCCH formats. [Para. 0129-0133] Fig. 16B shows the different selection criterion between the short PUCCH format based on overlapping portions of a short PUCCH and PUSCH transmission when simultaneous PUCCH and PUSCH transmission is not supported. [Para. 0150-0158] Fig. 19B shows the different selection criterion between long PUCCH and a PUSCH when simultaneous PUCCH and PUSCH transmission is not supported. That is, the UE is pre-configured and pre-stored the type of UCI and different selection criteria); and selecting a PUSCH as the PUSCH for the 

Regarding Claim 7, Yin teaches further comprising: receiving the selection criterion or the corresponding relationships between types of UCI and different selection criteria from a base station; or agreeing the selection criterion or the corresponding relationships between types of UCI and different selection criteria with a base station. ([Para. 0033, 0150] The UE receives the relationship (Fig. 13A) from the base station, and receives the threshold semi-statically configured by higher layer signaling).

Regarding Claim 8, Yin teaches A method for receiving information that is applicable to a base station, the method comprising: receiving a plurality of Physical Uplink Shared Channel (PUSCH) transmissions ([Para. 0063, 0082, 0139-0140] Fig. 11, in NR, a gNB 1160 (base station) including a PUSCH receiver 1137 for receiving PUSCH transmissions from the UE in several overlapping cases); determining a PUSCH for multiplexing transmission of Uplink Control Information (UCI) based on a selection criterion ([Para. 0036-0037, 0150-0158] the gNB determines a format and a configuration of the PUSCH for multiplexing the UCI when the simultaneous PUCCH 

Regarding Claim 9, Yin teaches determining the selection criterion and sending the selection criterion to User Equipment (UE) ([Para. 0036-0037, 0095, 0150] the gNB determines a some types of UCI in terms of the long and short PUCCH formats and a threshold of a number of overlapping symbols or a percentage of overlapping symbols within the PUSCH transmission (selection criterion), and sending the value or configuration by higher layer signaling); determining corresponding relationships between types of UCI and different selection criteria and sending the corresponding relationships between types of UCI and different selection criteria to UE; or agreeing the selection criterion or corresponding relationships between types of UCI and different selection criteria with UE. ([Para. 0129-0133] Fig. 16B shows the different selection criterion between the short PUCCH format based on overlapping portions of a short PUCCH and PUSCH transmission when simultaneous PUCCH and PUSCH transmission is not supported based on the selection criteria. [Para. 0150-0158] Fig. 

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Yin. Yin further teaches An apparatus for multiplexing transmission of information that is applicable to User Equipment (UE), the apparatus comprising: a processor; and a memory that is, configured to store instructions executable by the processor ([Para. 0037] The UE includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for determining, by the processor, whether a simultaneous PUCCH and PUSCH transmission is supported. The method includes transmitting the UCI using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8, Yin further teaches An apparatus for receiving information that is applicable to a base station, the apparatus comprising: a processor; and a memory that is, configured to store instructions executable by the processor ([Para. 0033] The base station includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for acquiring information on whether a simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is supported by the UE).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Yin. Yin further teaches A non-transitory computer-readable storage medium, that stores computer instructions thereon that, when executed by a processor, implement the method for multiplexing transmission of information according to claim 1. ([Para. 0037] The UE includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for determining, by the processor, whether a simultaneous PUCCH and PUSCH 

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8, Yin further teaches A non-transitory computer-readable storage medium that stores computer instructions thereon that, when executed by a processor, implement the method for receiving information according to claim 8 ([Para. 0033] The base station includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for acquiring information on whether a simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is supported by the UE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin as applied to claims 1 and 10 respectively, in view of Alvarino et al. (US 2016/0219618), hereinafter Alvarino, and further in view of Kim et al., (US2019/0141696), hereinafter Kim.

Regarding Claim 3, Yin does not disclose wherein the selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: taking the PUSCH for uplink transmission based on a DL grant as the PUSCH for the multiplexing transmission of the UCI;
when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on downlink dynamic scheduling (DL grant) and a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant.  
Alvarino teaches wherein the selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: taking the PUSCH for uplink transmission based on a DL grant as the PUSCH for the multiplexing transmission of the UCI ([Para. 0054, 0062] the UE 408 may transmit the UCI in a PUSCH by multiplexing the UCI with data in the PUSCH in the UL subframe based on the PUSCH grant including a DCI trigger found in the PDCCH where the DCI trigger transmitted in a DL scheduling grant (i.e., DL grant) [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yin and Alvarino to improve the spectral efficiency and lowered costs on the uplink transmission.

 Kim teaches when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on downlink dynamic scheduling (DL grant) and a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant (Para. 0307] UE may perform NR-PUCCH transmission or NR-PUSCH transmission based on configured DL grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yin, Alvarino and Kim to improve the coverage or throughput in the NR system.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180132264, Jung et al. discloses Identifying a resource for transmitting a first uplink channel.
US 20210160901, Takeda et al. discloses User terminal and radio communication method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UN C CHO/Supervisory Patent Examiner, Art Unit 2413